PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 04-4149
DENIS RIVERA, a/k/a Conejo,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 04-4150
NOE DAVID RAMIREZ-GUARDADO,
a/k/a Tricky,
              Defendant-Appellant.
                                       
          Appeals from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                  T. S. Ellis, III, District Judge.
                           (CR-02-376)

                      Argued: February 4, 2005

                       Decided: June 23, 2005

          Before WILKINS, Chief Judge, and KING and
                   DUNCAN, Circuit Judges.



Affirmed by published opinion. Judge Duncan wrote the opinion, in
which Chief Judge Wilkins and Judge King joined.
2                        UNITED STATES v. RIVERA
                                COUNSEL

ARGUED: John Cady Kiyonaga, KIYONAGA & KIYONAGA,
Alexandria, Virginia; Jerome Patrick Aquino, Alexandria, Virginia,
for Appellants. Ronald L. Walutes, Jr., Assistant United States Attor-
ney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee. ON BRIEF: Paul J. McNulty, United States
Attorney, Michael E. Rich, Assistant United States Attorney, Alexan-
dria, Virginia, for Appellee.


                                OPINION

DUNCAN, Circuit Judge:

   Defendants-Appellants, Denis Rivera and Noe David Ramirez-
Guardado, appeal their convictions after jury trial for conspiracy to
commit premeditated murder in violation of 18 U.S.C. § 1117 and
premeditated murder in violation of 18 U.S.C. §§ 2 and 1111. Primar-
ily, Rivera argues that the district court erred in admitting at trial the
out-of-court statements of a murdered witness, and in refusing to
allow him to examine the detectives who were investigating the wit-
ness’s murder. Ramirez-Guardado argues that the district court erred
in denying his motion to sever his trial from Rivera’s. For the reasons
that follow, we affirm both convictions.

                                     I.

                                     A.

   Rivera, Ramirez-Guardado, and co-defendant Luis Cartenga1 were
arraigned on a two-count indictment charging conspiracy to commit
premeditated murder and the premeditated murder of Joaquin Diaz.
Evidence presented at trial established that Rivera and Ramirez-
Guardado were members of the gang Mara Salvatrucha ("MS-13").

    1
     Cartagena was acquitted at trial and is not a party to this appeal.
                        UNITED STATES v. RIVERA                          3
Rivera and Ramirez-Guardado, along with other MS-13 members,
decided to kill Diaz because he was a member of a rival gang.2

   To that end, Ramirez-Guardado ordered several MS-13 members,
including Rivera, to drive Diaz to a local park. When the group
arrived at the park, the MS-13 members stabbed Diaz as he begged
for his life and attempted to defend himself. After the initial attack,
Rivera noticed that Diaz was still moving and cut his throat with a
steak knife.

                                    B.

   Prior to trial, the district court heard argument and ruled on several
motions, the dispositions of which form the basis of this appeal. We
set them forth below, beginning with the government’s motion
regarding the out-of-court statements.

   During its trial preparation, the government interviewed Brenda
Paz, a former girlfriend of Rivera. Paz was questioned in the presence
of her court appointed guardian ad litem, Gregory Hunter. Paz
recounted, among other things, Rivera’s statement to her that he had
killed Diaz and that cutting Diaz’s throat was like "cutting up chicken
in preparation to cook it." JA at 1503. Paz was subsequently placed
in the Federal Witness Protection Program, but voluntarily left the
program and was murdered shortly thereafter.

   The government moved to have Paz’s statements admitted at trial
through Hunter pursuant to Federal Rule of Evidence 804(b)(6). That
rule allows the admission of a statement "against a party that has
engaged or acquiesced in wrongdoing that was intended to, and did,
procure the unavailability of the declarant as a witness." Fed. R. Evid.
804(b)(6). The district court conducted pre-trial evidentiary proceed-
ings on the Rule 804(b)(6) issue outside of the presence of the jury.
During those proceedings, the government argued that Rivera
arranged to have Paz murdered because he learned through MS-13
members that she intended to testify against him at trial. The govern-
  2
    The MS-13 members involved in the incident who were not tried in
this action either pled guilty to the murder and testified on behalf of the
government or are still at large.
4                      UNITED STATES v. RIVERA
ment presented evidence, including correspondence and transcripts of
telephone calls that Rivera made from prison, indicating that he
ordered MS-13 members to kill Paz and later bragged about the mur-
der. In response, Rivera presented evidence that government agents
had told him to maintain a "tough" gang persona with MS-13 because
he might be asked to testify as a government informant. Rivera argued
that his statements regarding Paz were made in furtherance of that
role. At the conclusion of the hearing, the district court granted the
government’s motion to allow Guardian Ad Litem Hunter to testify
at trial as to Paz’s statements.

   Rivera also sought during the evidentiary hearing to compel the
testimony of Detectives Leonardo Bello, Rick Rodriguez, and John
Thomas (collectively, the "Detectives"), who were investigating Paz’s
murder.3 Rivera wanted to ask the Detectives about possible leads
concerning who killed Paz. The government objected on the grounds
that the proposed examination could compromise ongoing criminal
investigations involving MS-13. After reminding the government of
its obligation under Brady v. Maryland, 373 U.S. 83 (1963), to pro-
vide Rivera with any exculpatory information regarding its investiga-
tion of Paz’s murder, the district court upheld the government’s
objection and prevented Rivera from compelling the production of the
Detectives.

   Finally, Ramirez-Guardado moved to sever his trial from Rivera’s,
arguing that the impending statement of Paz admitted against Rivera,
as well as evidence that Rivera planned to stage a violent jailbreak,
    3
   Notably, Rivera is not basing his request to question the Detectives
on his Sixth Amendment right to cross-examination. Detectives Rodri-
guez and Thomas were not witnesses for the government during the Rule
804(b)(6) hearing. Accordingly, they produced no testimony against
Rivera that he could cross-examine. Detective Bello was a witness for
the government during the hearing, but the district court only relied on
Detective Bello’s testimony to establish that Rivera was a member of
MS-13 and for the meaning of certain gang phrases. Rivera does not
argue that he was unable to cross-examine Detective Bello concerning
those points. Instead, Rivera bases his request to examine all of the
Detectives concerning Paz’s murder on his Sixth Amendment right to
compel the production of witnesses in his favor.
                       UNITED STATES v. RIVERA                        5
would taint Ramirez-Guardado’s trial and cause undue prejudice. The
district court denied the motion, and the defendants were tried
together.

  On November 20, 2003, the jury returned guilty verdicts as to
Rivera and Ramirez-Guardado. They were each sentenced to life
imprisonment and timely filed the instant appeal.

                                  II.

   We first review the district court’s decision to allow the govern-
ment to introduce Paz’s out-of-court statements at trial as "state-
ment[s] offered against a party that has engaged or acquiesced in
wrongdoing that was intended to, and did, procure the unavailability
of the declarant as a witness." Fed. R. Evid. 804(b)(6). Rivera appeals
that ruling, arguing that the district court erred by: (1) applying the
wrong burden of proof to the government; (2) improperly imputing to
him the wrongdoing of others; (3) improperly preventing him from
compelling the testimony of the Detectives during the Rule 804(b)(6)
evidentiary hearing; and (4) improperly rejecting evidence that he
presented at the Rule 804(b)(6) hearing. We address these contentions
in turn, noting that we review evidentiary decisions for an abuse of
discretion, but legal conclusions concerning the Rules of Evidence or
the Constitution de novo. United States v. Cherry, 217 F.3d 811, 814
(10th Cir. 2000).

                                  A.

   Rivera first challenges the district court’s conclusion that the gov-
ernment needed to establish that he "engaged or acquiesced in wrong-
doing" that led to Paz’s unavailability by only a preponderance of the
evidence. Rivera contends that courts should instead hold the govern-
ment to a clear and convincing standard of proof when applying the
804(b)(6) exception in criminal cases.

   Since this issue was briefed by the parties, this court has addressed
the proper burden of proof applicable to a Rule 804(b)(6) motion and
joined the majority of circuits holding that the government need prove
that the defendant engaged or acquiesced in wrongdoing that led to
6                      UNITED STATES v. RIVERA
the witnesses unavailability by only a preponderance of the evidence.
United States v. Gray, 405 F.3d 227, 241 (4th Cir. 2005). Accord-
ingly, the district court did not err in applying the preponderance stan-
dard in this case.

                                   B.

   Rivera contends that the district court improperly imputed the acts
of others to him for purposes of Rule 804(b)(6). He maintains that the
Paz murder could not have been committed by him, since he was
incarcerated, and Rule 804(b)(6) only allows the court to admit hear-
say if the defendant has personally committed the wrongful act which
caused the declarant’s unavailability. Rivera misreads the Rule.

   Rule 804(b)(6) is written broadly, allowing hearsay statements to
be admitted against "a party that has engaged or acquiesced in wrong-
doing that was intended to, and did, procure the unavailability of the
declarant as a witness." Fed. R. Evid. 804(b)(6) (emphasis added).
Acquiescence consists of "the act or condition of acquiescing or giv-
ing tacit assent; agreement or consent by silence or without objec-
tion." Webster’s Unabridged Dictionary 18 (Random House, 2nd ed.
2001). In other words, the plain language of the Rule supports the dis-
trict court’s holding that a defendant need only tacitly assent to
wrongdoing in order to trigger the Rule’s applicability. Active partici-
pation or engagement, or, as Rivera would have it, the personal com-
mission of the crime, is not required.

   Rivera cites no authority supporting his interpretation of the Rule
and we can find none. Indeed, the other circuits that have considered
the issue hold that a defendant need only acquiesce in wrongdoing to
trigger the application of Rule 804(b)(6). See United States v. Thomp-
son, 286 F.3d 950, 963-64 (7th Cir. 2002) (imputing co-conspirators
actions to defendant for purposes of Rule 804(b)(6)); Cherry, 217
F.3d at 820 (same); Mastrangelo, 693 F.2d at 273-74 ("Bare knowl-
edge of a plot to kill the victim and a failure to give warning to appro-
priate authorities is sufficient to constitute a waiver."); Olson v.
Green, 668 F.2d 421, 429 (8th Cir. 1982) (noting that someone acting
on defendant’s behalf to procure the unavailability of a witness can
operate to waive defendant’s hearsay objection). We join these cir-
cuits in holding that the plain language of Rule 804(b)(6) allows the
                       UNITED STATES v. RIVERA                         7
admissibility of hearsay against a defendant by virtue of his having
acquiesced in the acts taken to procure the declarant’s unavailability.
Therefore, the district court did not err in concluding that Rivera need
only have acquiesced in Paz’s death to trigger the Rule’s applicability.4

                                   C.

   Rivera further contends that the district court erred in refusing to
allow him to examine the Detectives who were investigating Paz’s
murder. As noted above, during the Rule 804(b)(6) proceedings the
government presented evidence that Rivera ordered Paz’s murder
from prison. Rivera sought to challenge the underpinnings of the Rule
804 motion by moving to compel the production of the Detectives for
examination pursuant to his Sixth Amendment right to compel the
production of witnesses in his favor.5 Rivera hoped to elicit facts to
refute the government theory that MS-13 killed Paz. The government
objected, claiming that such examination would compromise its ongo-
ing investigations, and the district court agreed. Although ordering the
government to turn over any evidence tending to show that MS-13
was not responsible for Paz’s death, the district court refused to allow
Rivera to compel the testimony of the Detectives.

   Rivera argues that he was entitled to test the government’s theory
of blame, rather than having to "rely upon the [g]overnment to ‘do the
right thing’ in coming forward with evidence inconsistent with its the-
ory." Appellant’s Brief at 33. The district court, on the other hand,
held that a defendant is not entitled to discovery in an ongoing crimi-
nal investigation, although he was free to investigate the matter
through his own agents. We affirm the district court, although on
somewhat different grounds. While we agree that defendants have
some right to explore the basis of the government’s assertion of a
  4
     We also note that Rivera understates the level of his involvement in
Paz’s death. There was substantial evidence, in the form of recorded
interviews, telephone conversations, and letters, from which the district
judge could have concluded that Rivera played an affirmative role in
deciding that Paz should be murdered.
   5
     As noted above, Rivera bases his right to examine the Detectives on
his Sixth Amendment right to compel the production of witnesses, not on
his right of cross-examination. See supra, fn.3.
8                       UNITED STATES v. RIVERA
Rule 804(b)(6) motion, for the following reasons we hold that Rivera
did not make the requisite showing to compel the production of the
Detectives in this case.

                                    1.

   As an initial matter, we find unconvincing the government’s argu-
ment that a defendant has no right to discover information regarding
the alleged wrongdoing that caused the witness to be unavailable for
purposes of Rule 804(b)(6). Specifically, the government contends
that a defendant should not be able to "take advantage of his own
wrong" by using the government’s 804(b)(6) motion to gain access to
sensitive information. This contention, however, engages in circular
reasoning. The purpose of a Rule 804(b)(6) hearing is to determine
whether the government can prove by a preponderance of the evi-
dence that the defendant engaged or acquiesced in the alleged wrong-
doing that caused the unavailability of the witness. The district court
cannot accept as axiomatic at the outset the contention that the inquiry
seeks to prove. To deny discovery on the ground that the defendant
engaged or acquiesced in wrongdoing is to assume the existence of
the facts to be established.

                                    2.

   Having concluded that the fact of the defendant’s alleged wrongdo-
ing does not preclude his access to evidence in determining the appli-
cability of Rule 804(b)(6), we must now determine the parameters of
that right vis a vis the government’s claim of privilege.6 To do so, it
is instructive to consider the context in which the issue arises.

    We have recently reiterated the compelling nature of the right to
    6
   As an initial matter, we agree with the district court that the govern-
ment’s burden to provide the defense with exculpatory evidence pursuant
to Brady v. Maryland, 373 U.S. 83 (1963), applies to a Rule 804(b)(6)
hearing. See United States v. Bros. Constr. Co., 219 F.3d 300, 316 (4th
Cir. 2000) (noting that Brady applies to material evidence both that
exculpates a defendant and that allows a defendant to impeach evidence
presented against him). Indeed, the government does not appear to dis-
pute it.
                         UNITED STATES v. RIVERA                           9
access witnesses even in the face of grave national security concerns.
United States v. Moussaoui, 382 F.3d 453 (4th Cir. 2004). There, we
stated that

      The importance of the Sixth Amendment right to compul-
      sory process is not subject to question—it is integral to our
      adversarial criminal justice system. The need to develop all
      relevant facts in the adversary system is both fundamental
      and comprehensive. The ends of criminal justice would be
      defeated if judgments were to be founded on a partial or
      speculative presentation of the facts. The very integrity of
      the judicial system and public confidence in the system
      depend on full disclosure of all the facts, within the frame-
      work of the rules of evidence. To ensure that justice is done,
      it is imperative to the function of the courts that compulsory
      process be available for the production of evidence needed
      either by the prosecution or by the defense. To state the mat-
      ter more succinctly, few rights are more fundamental than
      that of an accused to present witnesses in his own defense.

Id. at 471 (internal citations and quotations omitted).

   For these often-stated reasons, we conclude that the government’s
interest in protecting the information involved in its broader investi-
gation must yield to the defendant’s Sixth Amendment right, based
upon a proper showing, to access evidence critical to his defense.7
  7
    The Rule 804(b)(6) hearing is critical to a defendant’s defense. While
courts refer to Rule 804(b)(6) motions as hearsay exceptions, they actu-
ally operate as a forced waiver of a defendant’s Sixth Amendment right
to confront the witness whose hearsay statement will be offered against
the defendant. See Thompson, 286 F.3d at 962 n.5 (citing Fed. R. Evid.
804(b)(6) advisory committee’s note). "There are few subjects, perhaps,
upon which . . . courts have been more nearly unanimous than in their
expressions of belief that the right of confrontation and cross-
examination is an essential and fundamental requirement for the kind of
fair trial which is this country’s constitutional goal." Pointer v. Texas,
380 U.S. 400, 405 (1965). Accordingly, a defendant’s right to contest the
government’s Rule 804(b)(6) motion is an integral part of his right to a
fair trial. His right to compel witnesses in his favor to contest that motion
is, therefore, identical to his right to compel witnesses in his favor at
trial.
10                      UNITED STATES v. RIVERA
   We now turn to a consideration of the showing that a defendant
must make in order to give rise to such access. In Moussaoui, we
noted that the compulsory process right does not attach to any witness
that the defendant wishes to call. Rather, a defendant must demon-
strate that the witness he desires would testify "in his favor" by pro-
viding testimony material to his case. U.S. Const. amend VI.;
Moussaoui, 382 F.3d at 471.

   Once a defendant demonstrates that a witness can provide testi-
mony material to his defense, then the government’s interest in its
evidentiary privilege must give way. The proper course in that case
"is for the district court to order production of the evidence or the wit-
ness and leave to the Government the choice of whether to comply
with that order." Moussaoui, 382 F.3d at 474. "If the government
refuses to produce the information at issue—as it may properly do—
the result is ordinarily dismissal." Id.

   It is not, therefore, a balancing test that we conduct between the
defendant’s Sixth Amendment rights and the government’s interest in
protecting its evidence; rather, it is "an examination of whether the
district court correctly determined that the information the Govern-
ment seeks to withhold is material to the defense." Id. at 476. If the
evidence is material to the defense, then the government must provide
the evidence or, in most cases, dismiss the prosecution. If the evi-
dence is immaterial to the defense, then the district court can properly
restrict defendant’s access to the evidence in the face of a valid claim
of governmental privilege.

   In this case, Rivera acknowledges that he has no reason to believe
that the Detectives have information material to his defense. The gov-
ernment’s Brady disclosures did not provide any indication that some-
one other than MS-13 members killed Paz, and Rivera’s independent
investigation could find none. Rivera argues that Paz was cooperating
with the police concerning different investigations in several states
and that, therefore, people other than Rivera may have had a motive
to kill Paz. Rivera, however, provides no evidence concerning these
alleged "other people." He provides no basis on which to suggest that
others were planning to or did kill Paz. He provides nothing indicat-
ing that the Detectives had any knowledge of possible other suspects
in Paz’s death. In fact, he provides no indication that others did want
                        UNITED STATES v. RIVERA                         11
Paz killed. All he presents is speculation that others may have had a
motive to kill Paz because she was a government informer. Rivera’s
speculation that other people had a motive to kill Paz, without more,
does not satisfy Rivera’s burden to demonstrate that the Detectives
can provide information material to his defense. Rivera has an abso-
lute Sixth Amendment right to have witnesses called in his favor; he
does not have a Sixth Amendment right to conduct an exploratory
foray based on mere speculation. We, therefore, affirm the district
court’s decision to prevent Rivera from examining the Detectives.

                                    D.

   Finally, Rivera challenges the district court’s factual determination
during the evidentiary hearing that he acquiesced in Paz’s murder. He
contends that he presented evidence that he was acting under govern-
ment direction to "keep up his gang persona" in order to act as a
future government informant and that he was simply "putting on a
show" for other gang members. We reject Rivera’s argument.

   When reviewing an evidentiary hearing, we will view the evidence
in the light most favorable to the prevailing party below and only
reverse the district court’s factual findings if they are clearly errone-
ous. United States v. Jones, 356 F.3d 529, 533 (4th Cir. 2004). "A
finding is ‘clearly erroneous’ when although there is evidence to sup-
port it, the reviewing court on the entire evidence is left with the defi-
nite and firm conviction that a mistake has been committed." United
States v. Lentz, 383 F.3d 191, 201 (4th Cir. 2004) (internal quotation
omitted). In this case, the district court heard Rivera’s evidence con-
cerning his involvement with the police. It also heard evidence of
multiple conversations and letters that Rivera had with MS-13 mem-
bers from prison discussing, planning, and bragging about Paz’s mur-
der. The district court concluded that Rivera was not simply "playing
a role" with MS-13, but was actively working to have Paz killed so
she would not testify against him at trial. On the balance of the record
before us, we find that this conclusion was not clearly erroneous.
Accordingly, we affirm the district court’s factual finding that Rivera
acquiesced in Paz’s death.8
  8
   Rivera also argues that Paz’s testimony was not credible because she
was a former gang member and a possible police informant. Rivera,
however, had the opportunity when cross-examining Hunter to reveal
these facts to the jury. The issue of Paz’s credibility was therefore prop-
erly left for the finder of fact.
12                      UNITED STATES v. RIVERA
                                   III.

   Rivera also argues that the district court erred in overruling his
Federal Rule of Evidence 403 objection to Paz’s statement. Because
we find that the district court did not abuse its discretion in overruling
the objection, we affirm.

   Rule 403 states in part that "[a]lthough relevant, evidence may be
excluded if its probative value is substantially outweighed by the dan-
ger of unfair prejudice . . . ." Fed. R. Evid. 403. We review a district
court decision to admit evidence over a Rule 403 objection for an
abuse of discretion. United States v. Hassouneh, 199 F.3d 175, 183
(4th Cir. 2000).

   Rivera argues that the district court abused its discretion by allow-
ing Paz’s testimony because the testimony—that Rivera compared
cutting Diaz’s throat to "cutting up chicken"—would so inflame the
jury’s passions as to create a danger of unfair prejudice. He also con-
tends that, when the government introduced Paz’s testimony through
her guardian ad litem, Gregory Hunter, it made an impermissible ref-
erence to Paz in the past tense, implying to the jury that Paz was dead
and that Rivera was involved in her death.9

   The district overruled Rivera’s Rule 403 objection, claiming that
Paz’s testimony was probative and was not unduly inflammatory in
the context of the other evidence presented at trial. That evidence
included testimony from eyewitnesses that the murder was planned,
that the victim pleaded for his life, and that Rivera personally cut the
victim’s throat with a steak knife after noticing that he was still mov-
ing after the initial stabbing.

   Additionally, after the government made one reference to Paz in
the past tense, the district judge discussed the matter with counsel and
ordered the government to refrain from implying that Paz was
deceased. The government complied with this order, and the district
judge ruled that the probative value of Paz’s testimony outweighed
any possible inference that the jury might have drawn concerning
  9
   The jury, of course, had not heard any of the testimony presented dur-
ing the Rule 804(b)(6) evidentiary hearing concerning Paz’s murder.
                       UNITED STATES v. RIVERA                        13
Rivera’s role in Paz’s death based on the one accidental comment. We
hold that these rulings were well within the trial judge’s discretion
and do not constitute reversible error. Therefore, we affirm the district
court’s decision to admit Paz’s testimony over Rivera’s Rule 403
objection.

                                  IV.

   Finally, we review Ramirez-Guardado’s contention that the district
court erred in denying his motion to sever his trial from that of
Rivera. "The grant or denial of a motion for severance . . . is within
the trial court’s discretion and will not be overturned absent a clear
abuse of that discretion." United States v. West, 877 F.2d 281, 287-88
(4th Cir. 1989). "Generally, individuals indicted together should be
tried together," United States v. Strickland, 245 F.3d 368, 384 (4th
Cir. 2001) (internal quotation omitted), and "[a] defendant is not enti-
tled to severance merely because separate trials would more likely
result in acquittal, or because the evidence against one defendant is
not as strong as that against the other." Id. (internal quotation omit-
ted). A defendant must instead "show prejudice in order for the
court’s ruling to constitute an abuse of discretion. . . . Convictions
should be sustained if it may be inferred from the verdicts that the
jury meticulously sifted the evidence." United States v. Porter, 821
F.2d 968, 972 (4th Cir. 1987).

   Ramirez-Guardado contends that the district court abused its dis-
cretion in denying his motion because the government introduced
against Rivera both Paz’s testimony and evidence that Rivera was
planning a violent jailbreak. This evidence would not have been intro-
duced against Ramirez-Guardado at a separate trial, and, he contends,
its shocking and inflammatory nature so excited the emotions of the
jury as to cause him undue prejudice. We disagree.

   As an initial matter, we find that the objected-to evidence was not
substantially more inflammatory than the evidence properly admitted
against Ramirez-Guardado, including evidence that the victim begged
for his life before his throat was cut and that Ramirez-Guardado
ordered the murder. Additionally, Rivera and Ramirez-Guardado
were tried with a third defendant, Luis Cartagena, who also unsuc-
cessfully moved to have his trial severed from Rivera’s trial. The jury
14                     UNITED STATES v. RIVERA
acquitted Cartagena in spite of hearing the objected-to evidence
admitted against Rivera. Cartagena’s acquittal by the same jury which
convicted Rivera and Ramirez-Guardado strongly indicates that this
jury was not unduly prejudiced by the objected-to evidence, but
instead "meticulously sifted the evidence" presented at trial. Porter,
821 F.2d at 972. For these reasons, we hold that the district court did
not abuse its discretion in refusing to sever Ramirez-Guardado’s trial.

                                  V.

   In conclusion, the district court did not err in granting the govern-
ment’s motion to admit Paz’s testimony pursuant to Rule 804(b)(6).
The district court did not abuse its discretion in overruling Rivera’s
motion to strike Paz’s testimony under Rule 403 nor in refusing
Ramirez-Guardado’s motion to sever his trial. Accordingly, the con-
victions are

                                                          AFFIRMED.